In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00241-CV

TOWN OF WESTLAKE, TEXAS,                    §   On Appeal from County Court at Law
Appellant                                       No. 1

                                            §   of Tarrant County (2020-007041-1)

V.
                                            §   December 23, 2021

                                                Memorandum Opinion by Justice
CITY OF SOUTHLAKE, TEXAS, Appellee          §   Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that the Town of Westlake shall pay all costs of this appeal,

for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel